 

Exhibit 10.14

 

 

SEPARATION AGREEMENT, WAIVER AND RELEASE

 

 

Convera Technologies, including its officers, directors, stockholders,
employees, agents, representatives, parent Convera Corporation, subsidiaries,
affiliates, divisions, successors and assigns (collectively referred to as
“Convera” or the “Company”) and Kurt C. Gastrock (“Employee”) hereby make and
voluntarily enter into this Separation Agreement, Waiver and Release (the
“Agreement”).

 

1.

Employee’s employment with Convera will terminate without cause, as defined in
Section 7 of his October 25, 2005 offer letter from Convera, (the “Offer
Letter”) on February 1, 2007 (the “Notice Date”). On the Notice Date, Employee
will resign from all positions he holds with Convera.

2.

Pursuant to Section 7 of the Offer Letter, in consideration for the Employee
executing the Convera standard form of release and covenants not to compete or
solicit employees or customers, set forth in Sections 5, 9 and 11 below, Convera
shall within one (1) business day of expiration of the Revocation Period set
forth in Section 17:

 

(a)

pay Employee unpaid Base Salary, if any, and accrued but unused vacation time,
if any, due and owing as of the Notice Date, in accordance with Convera’s
standard policies and practices, less normal payroll deductions, including
deduction of any federal, state or local taxes that Convera may be required to
collect or withhold (“Withholding Adjustments”);

 

(b)

begin making severance payments (“the Separation Allowance”) to Employee in an
amount equal to 12 months of his $300,000 annual base salary. The Separation
Allowance will be paid according to Convera’s normal semi-monthly payroll
schedule during the 12 months following the Notice Date (“Severance Period”) and
the gross amount of each payment for each full pay period will be equal to the
Employee’s annual base salary as of the Notice Date divided by twenty-four. The
Separation Allowance is subject to Withholding Adjustments;

 

(c)

approve bonus payments, as set forth in Section 1b of the Offer Letter, to
Employee as earned for the period from Fiscal Year 2007 Q2 through Q4. Such
bonus payments shall be calculated in accordance with the terms of Section 1b of
the Offer Letter, are subject to the Executive Bonus Plan and payable no earlier
than March 15, 2007;

 

(d)

reimburse Employee for any outstanding, reasonable and authorized out-of-pocket
business expenses incurred through the Notice Date by Employee on Convera’s
behalf, in accordance with its standard policies and practices.

 

--------------------------------------------------------------------------------



 

Separation Agreement, Waiver and Release

 

 

 

(e)

pay any COBRA premiums on behalf of Employee through January 31, 2008 (“COBRA
Payment Period”), provided Employee is eligible for such benefits. At the
conclusion of the COBRA Payment Period, Employee may be eligible to continue to
receive coverage under COBRA provided that the Employee makes timely premium
payments in accordance with COBRA. If at any time during the COBRA Payment
Period Employee secures other employment providing health insurance benefits, or
if Employee secures health insurance benefits from any other source, Employee
will immediately notify Convera in writing and Convera’s obligations under this
provision of the Agreement shall cease. Employee will receive additional
information regarding COBRA under separate cover;

 

(f)

make bonus payments, as set forth in Section 1b of the Offer Letter, to Employee
for Fiscal Year 2008 Q 1 through Q 4. Such bonus payments shall be paid in equal
quarterly payments and be equal in total to the full annual bonus paid to
Employee for Fiscal Year 2007. These bonus payments are payable at the same time
that Employee’s quarterly bonuses would have been paid had he remained employed
by Convera;

 

(g)

allow Employee to continue vesting of his stock options granted October 5, 2006
(500,000 options) (“Stock Options”) per the regular vesting schedule set forth
in Section 3a of the Offer Letter through the duration of the Severance Period
as follows:

i. 62,500 vesting on April 5, 2007 at a strike price of $4.685 per share; and

ii. 62,500 vesting on October 5, 2007 at a strike price of $4.685 per share.

All of such vested Stock Options referenced in this Section 2(g) shall be
exercisable through the close of business on January 31, 2008, and the right to
exercise shall terminate on that date.

 

(h)

cancel all of Employee’s stock options referenced in Section 3a of the Offer
Letter and granted to Employee on November 9, 2005;

 

(i)

allow Employee to receive a nonforfeitable and vested interest in 20% (equal to
40,000 shares) of Employee’s Deferred Stock per Section 7 of the Offer Letter.

3.

Convera further confirms that it shall:

 

2

 

--------------------------------------------------------------------------------



 

Separation Agreement, Waiver and Release

 

 

 

(a)

notify Principal Financial Group, which holds Employee’s 401(k) funds, if
applicable, of Employee’s employment termination. If the value of Employee’s
account is between $1,000 and $5,000, Employee must make an immediate decision
regarding the disposition of his funds. If no decision is made, the funds will
be rolled into the Principal Bank Safe Harbor IRA. Account values of less than
$1,000 will be paid in cash;

 

(b)

offer Employee the opportunity to convert term life or supplemental life
insurance coverage, if applicable; and

4.

Employee acknowledges and agrees that the payments and benefits provided under
this Agreement are in excess of any amounts which may be due to Employee based
on Employee’s employment with Convera or under any policy, plan or procedure of
Convera (including its predecessors, Excalibur Technologies, Inc. and/or Intel
Corporation’s Interactive Media Services division (collectively,
“Predecessors”), or under any prior agreement, whether written or oral, between
Employee and Convera or its Predecessors, and that Employee shall receive no
benefits additional to those set forth above.

5.

This Agreement constitutes full and final settlement of any and all claims
Employee has or may have, whether known or unknown, arising out of or relating
in any way to Employee’s employment with or separation from Convera. In exchange
for the payments and benefits provided for in this Agreement, including the
Separation Allowance, and for other good and valuable consideration, the receipt
and sufficiency of which are expressly acknowledged, Employee hereby
unconditionally releases Convera from any and all claims, causes of action,
liability, costs, expenses, demands, charges, fines, penalties, attorney’s fees,
duties or obligations of any kind whatsoever arising out of or relating to
Employee’s employment by or separation from Convera, whether known or unknown
now existing, including but not limited to, claims of discrimination or breach
of contract, and claims based in whole or in part on the Civil Rights Act of
1991, the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990,
Executive Order 11246, The Equal Pay Act of 1963, the Rehabilitation Act of
1973, the Fair Labor Standards Act, the Age Discrimination in Employment Act of
1967, The Civil Rights Act of 1866, the Family & Medical Leave Act, the
Sarbanes-Oxley Act, the Virginia Human Rights Law, the Virginia Equal Pay Act,
or under any other employee relations law, employee benefits law or applicable
federal, state, local, foreign or other law or regulations in any jurisdiction,
or causes of action sounding in tort or in contract or any other cause of action
arising under the common law of the State of Virginia, including but not limited
to any claims for wages, commissions, bonuses, expense reimbursement or other
forms of compensation, monetary or equitable relief, damages of any nature
and/or attorney’s fees.

 

3

 

--------------------------------------------------------------------------------



 

Separation Agreement, Waiver and Release

 

 

6.

Employee agrees and acknowledges that information and materials in written,
oral, magnetic, photographic, optical or other form or created during the period
of Employee’s employment or engagement with Convera or its Predecessors are
proprietary to Convera and are highly sensitive in nature (the “Confidential
Information”). Such Confidential Information is any information not in the
public domain, including but not limited to:

 

(a)

All data, documents, materials, drawings and information received in tangible
form and marked “Proprietary” or “Confidential”;

 

(b)

Any and all ideas, concepts, know-how, methods, techniques, structures,
information and materials relating to existing software products and software in
various states of research and development including, but not limited to, source
code, object and load modules, requirements specifications, design
specification, design notes, flow charts, coding sheets, annotations,
documentation, technical and engineering data, laboratory studies, benchmark
test results, and the structures, organization, sequence, designs, formulas and
algorithms which reside in the software and which are not generally known
independently to the public or within the industries or trades in which Convera
competes;

 

(c)

Internal business procedures and business plans, including analytical methods
and procedures, licensing techniques, manufacturing information and procedures
such as formulations, processes and equipment, technical and engineering data,
vendor names, other vendor information, purchasing information, financial
information, service and operational manuals and related documentation, ideas
for new products and services and other such information which relates to the
way Convera conducts its business which is not generally known to the public;

 

(d)

Patents, copyrights, trade secrets, trademarks, service marks, and the like;

 

(e)

Any and all customer and marketing information and materials, such as strategic
data, including marketing and development plans, forecasts and      forecast
assumptions and volumes, and future plans and potential strategies which have
been or are being discussed; financial data, including price and cost
objectives, price lists, pricing policies and procedures, and quoting policies
and procedures; and customer data, including customer lists, names of existing,
past or prospective customers and their representatives, data provided by or
about prospective, existing or past customers, customer service information and
materials, data about the terms, conditions and expiration dates of existing
contracts with customers and the type, quantity and specifications of products
and services purchased, leased or licensed by customers of Convera; and

 

4

 

--------------------------------------------------------------------------------



 

Separation Agreement, Waiver and Release

 

 

 

(f)

Any and all information and materials in Convera’s possession or under its
control from any other person or entity to which it is obligated to treat as
confidential or proprietary.

7.

Employee represents and warrants that he has complied with and will continue to
comply with the provisions of any employment, non-compete and/or confidentiality
agreement or similar agreements previously entered into between Employee and
Convera or its Predecessors (collectively the “Employee Confidentiality
Agreement”) and herein expressly reaffirms the enforceability of the same.
Employee expressly confirms that he knows of no reason why any promise or
obligation set forth in any Employee Confidentiality Agreement should not be
fully enforceable against Employee. In addition, Employee affirms that Employee
has not done or in any way been a party to, or knowingly permitted, and will not
engage in or permit any of the following:

 

(a)

Disclosure of any Confidential Information or trade secrets of Convera;

 

(b)

Retention of any trade secrets or Confidential Information of Convera;

 

(c)

Copying or otherwise reproducing any Confidential Information of Convera; or

 

(d)

Retention of any materials or personal property (including any documents or
other written materials, or any items of computer or other hardware, or any
software, or any office equipment) belonging to, or in the possession of,
Convera.

8.

Employee will deliver to Convera all materials embodying trade secrets or
Confidential Information and all other tangible or intangible property of
Convera, on or before the Notice Date.

9.

Employee agrees that for a period of twelve (12) months following the Notice
Date he will not solicit or induce, or attempt to solicit or induce, any current
or future employee of Convera to leave Convera for any reason and Employee
agrees that he will not attempt to contact Convera's clients or potential
clients of which he is aware with regard to Convera's products and business.
Employee further agrees and acknowledges that all work performed, created and
conceived relating to Employee’s scope of employment or Convera’s or the
Predecessors’ scope of employment while in the employ of Convera or the
Predecessors, was done so pursuant to the Work Made for Hire Doctrine and as
such, as between Employee and Convera, is the property of Convera.

10.

Employee acknowledges that by virtue of Employee’s employment by Convera, and
over the course of that employment, Employee has obtained trade secrets and
Confidential Information of Convera, the use or disclosure of which would cause

 

5

 

--------------------------------------------------------------------------------



 

Separation Agreement, Waiver and Release

 

 

irreparable harm to Convera. Employee further acknowledges that money damages
are not a sufficient remedy for breach of this Agreement and that Convera shall
be entitled, in addition to any and all other remedies available to Convera, the
entry of preliminary injunctive relief as a remedy for such breach without the
need to post a bond and without proof of actual damages. In the event that
Convera is required to enforce its rights under this Agreement and prevails,
Employee agrees that Convera shall be entitled to recover all costs and fees
incurred.

11.

Employee confirms that, for a period of twelve (12) months following the Notice
Date, he will not accept employment or consultancy with the following companies:
Autonomy, Endeca or Fast Company and their respective successors, if any.

12.

Except as provided herein and except with respect to any Employee
Confidentiality Agreement, including any similar agreements or non-compete
agreements or arrangement signed by Employee and Convera, which will remain in
full force and effect to the extent not inconsistent with this Agreement, this
Agreement supersedes, cancels and replaces any other agreement between Employee
and Convera. Any right or entitlement in effect or available to Employee under
any such other agreement is hereby unconditionally and irrevocably waived by
Employee to the maximum extent permissible. Notwithstanding the foregoing, any
agreement between Employee and Convera and/or the Predecessors, by which
Employee has assigned intellectual property to Convera shall remain in effect.

13.

This Agreement may not be changed or altered, except by a writing signed by
Convera and Employee. If any portion of this Agreement should ever be determined
to be unenforceable, it is agreed that this will not affect the enforceability
of any other clause or the remainder of the Agreement. Further, any material
breach of this Agreement by Convera or Employee that is proven in a court of law
shall excuse the other from further performance of this Agreement. If Convera
shall prove in a court of law that Employee has breached this Agreement, Convera
is entitled to full reimbursement of any of the payments or benefits provided
for in Paragraph 2, without limitation upon any other rights or remedies Convera
may have under this Agreement or applicable law. Such reimbursement shall not be
construed as indicating that Convera has an adequate remedy at law or be used in
any way to contest a claim for injunctive relief.

14.

This Agreement shall be governed by and, for all purposes, construed and
enforced in accordance with the laws of the State of Virginia applicable to
contracts made and to be performed in such state, without regard to conflict of
law principles. Convera and Employee agree that the federal or state courts of
the State of Virginia shall have sole and exclusive jurisdiction over any claim
or cause

 

6

 

--------------------------------------------------------------------------------



 

Separation Agreement, Waiver and Release

 

 

of action relating to this Agreement or Employee’s employment by Convera or the
termination of such employment, and Employee hereby consents to accept service
of process as provided under Virginia law or by registered mail, return receipt
requested, and waives any objection to personal jurisdiction of Employee in the
state or federal courts of the State of Virginia.

15.

Employee agrees that the terms and conditions of this Agreement are sensitive
and are not to be disclosed by Employee to any current, future or past employees
of Convera. In addition, Employee agrees that he will not in any manner, oral or
written, disparage Convera in any way. Convera agrees that no authorized
representative of the Company will in any manner, oral or written, disparage
Employee in any way. Any violation of this provision proven in a court of law
shall be deemed a material breach of this Agreement.

ACKNOWLEDGMENTS

16.

I acknowledge that, as of the date of my signature affixed hereto and with the
exception of matters that have been previously disclosed in public filings, I
have no actual, personal knowledge of any legal action or threatened legal
action against Convera, any accounting irregularities or other financial
improprieties at Convera, or any violation or threatened violation of any of
Convera’s policies or procedures or law by myself or any officers, directors,
stockholders, employees, agents, representatives, parent Convera Corporation,
subsidiaries, affiliates, divisions, successors and assigns of Convera.

17.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver and release in Paragraph 2 of this Agreement, including my waiver of
any claims arising under the ADEA, constitutes good, valid and sufficient
consideration in exchange for such waiver and release. I further acknowledge
that I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
execution date of this Agreement; (b) I have been advised hereby that I have the
right to, and should, consult with an attorney prior to executing this
Agreement; (c) I have twenty-one (21) days to consider, execute and return this
Agreement (although I may choose to voluntarily execute and return this
Agreement earlier); (d) I have seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement (the “Revocation Period”); and
(e) this Agreement shall not be effective until the date upon which the
Revocation Period has expired, which shall be the eighth (8th) day after this
Agreement is executed by me, provided that the Company has also executed this
Agreement by that date (“Effective Date”).

 

7

 

--------------------------------------------------------------------------------



 

Separation Agreement, Waiver and Release

 

 

I AGREE TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND RELEASE. I
ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT AND RELEASE AND UNDERSTAND
ALL OF ITS TERMS, INCLUDING THE FULL AND FINAL RELEASE OF CLAIMS SET FORTH
ABOVE. I FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO THIS AGREEMENT
AND RELEASE, THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT,
WRITTEN OR ORAL, NOT SET FORTH IN THIS AGREEMENT, AND THAT I HAVE BEEN GIVEN THE
OPPORTUNITY AND ENCOURAGED TO HAVE THIS AGREEMENT AND RELEASE REVIEWED BY AN
ATTORNEY.

CONVERA TECHNOLOGIES

KURT C. GASTROCK

 

 

By: ______________________________________

________________________

 

Authorized Signature

Employee’s Signature

 

 

Dated: ___________________________________

Dated: __________________

 

 

 

 

8

 

 